OPINION
FAY, Chief Justice.
This case comes before this court pursuant to the plaintiffs’ appeal from a Superior Court order denying her request for a declaratory judgment. Tina Marie Rekowski, in her own name and on behalf of her minor son, Mikle Cueca, brought a claim against the estate of Joseph Anthony Cue-ca in order to have herself declared Cucca’s common-law wife and to have her son declared the decedent Cucca’s lawful heir.
Rekowski gave birth to Mikle on May 9, 1983. Although the child was bom out of wedlock, Rekowski named Cueca as the father on the hospital-birth worksheet. The birth certificate, which is based on the worksheet, similarly listed Cueca as the father. Nine days after the birth, Cueca also signed an affidavit of paternity for unmarried persons for the hospital records, and on May 24,1983, he signed an affidavit of acknowledgment of paternity filed with the Department of Social and Rehabilitative Services.
Four months following Mikle’s birth, on September 20, 1983, Cueca died from severe burn injuries incurred when he was a passenger in a moving truck owned by Overnight Moving & Storage Co., Inc. The vehicle collided with a tractor-trailer in Mid-dlebury, Connecticut. Several lawsuits resulted from Cucca’s death. Rekowski and Cucca’s parents instituted probate of the decedent’s estate in Westerly Probate Court. Rekowski brought a wrongful-death action against the moving company in Washington County Superior Court and the aforementioned prayer for declaratory relief in order to establish her son’s entitlement to any wrongful-death settlement.1 The three coadministrators of the estate filed a similar wrongful-death action in the United States District Court for the District of Connecticut. The coadministrators attained a settlement for $200,000 with the Travelers Insurance Company, the defendant’s insurer, in resolution of all claims relating to the accident. The Washington County Superior Court subsequently approved that settlement and accordingly dismissed Rekowski’s wrongful-death claim.2
Evidence at trial for the declaratory-judgment action indicated that Rekowski and Cueca had cohabited for approximately one and one-half years and that they had announced their engagement in a local paper. The couple nevertheless failed to formalize their relationship. The trial justice therefore refused to declare Rekowski the common-law spouse or widow of Cueca. Although the trial justice decreed that Mi-kle was decedent’s acknowledged child, he refused to declare Mikle as his father’s lawful heir and therefore found that Mikle was not entitled to recover damages under the wrongful-death statute.
At the time the trial justice entered his decision, December 11, 1985, G.L. 1956 (1984 Reenactment) § 33-1-8 permitted a *666child born out of wedlock to inherit or transmit inheritance solely on the part of his or her mother. In In re Estate of Cherkas, 506 A.2d 1029 (R.I. 1986), this court determined that § 33-1-8 violated the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution by discriminating on the basis of illegitimacy. We declared that “a child born out of wedlock may inherit from his father if he is able to prove by clear and convincing evidence that he is the child of the decedent.” 506 A.2d at 1031. Subsequent to that decision the Legislature amended § 33-1-8 to read:
“A child born out of wedlock shall be capable of inheriting or transmitting inheritance on the part of his mother and father in like manner as if born in lawful wedlock. Any such child whose parents shall lawfully intermarry and shall acknowledge him as their child shall be deemed legitimate.” Public Laws 1986, ch. 194, § 1.
Rhode Island law now permits an acknowledged child to inherit from both parents. The defendants reason, however, that this substantive change in the law should not apply retroactively to deprive Cucca’s heirs of their vested rights. We disagree with their argument. Rather than propound new law, the statutory adjustment merely embodies the Cherkas holding. This vitiates the contention that by allowing the child’s claim we are applying the act retroactively.
The United States Supreme Court has addressed this identical issue in Reed v. Campbell, 476 U.S. 852, 106 S.Ct. 2234, 90 L.Ed.2d 858 (1986). In that case, as in this one, at the time of the death of the appellant’s father, the applicable probate law prohibited inheritance by an illegitimate child from his or her father. During the administration of that estate, the Supreme Court invalidated an Illinois statute, and thus all similar statutory provisions, in its decision of Trimble v. Gordon, 430 U.S. 762, 97 S.Ct. 1459, 52 L.Ed.2d 31 (1977). In Reed the Court held that applying the new law to open estates affects neither a state’s interest in the orderly disposition of estates nor the state’s interest in finality that adheres once formal distribution has been completed. 476 U.S. at 854-55, 106 S. Ct. at 2237, 90 L.Ed.2d at 863.
The evolution of Rhode Island law has paralleled Supreme Court precedent. Cherkas mirrors Trimble with its invalidation of the inheritance statute after the father’s death. The instant decision correlates with Reed. We hold that although we decided Cherkas after Cucca’s death, the decision applies to the instant case. Re-kowski brought her claim during the administration of Cucca’s estate, and the estate remained open when the change in law took effect. In these circumstances the rights of the child override the state’s interest in the orderly administration of estates and the finality of judgments.
For the reasons stated, we sustain the plaintiffs’ appeal. We order this case remanded to Superior Court for entry of a declaratory judgment in accordance with this opinion

. Rekowski originally brought the declaratory action in her own name, as well as her son’s, in order to have herself declared Cucca's common-law wife and therefore eligible to recover wrongful-death damages. Testifying that she thought her son should recover all the damages, she moved to withdraw her personal declaratory claim. The trial justice denied the motion.


. The plaintiffs appealed from that order, but this court upheld the dismissal in Cucca v. Overnight Moving & Storage Co., Inc., No. 86-105-A. (R.I., filed October 16, 1986). *766palities without zoning provisions, notwithstanding any provisions of other titles or chapters of this Code to the contrary.